Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 19, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  162943(65)                                                                                          Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
                                                                                                       Elizabeth M. Welch,
  SOUTH DEARBORN ENVIRONMENTAL                                                                                       Justices
  IMPROVEMENT ASSOCIATION, INC.,
  DETROITERS WORKING FOR
  ENVIRONMENTAL JUSTICE, ORIGINAL
  UNITED CITIZENS OF SOUTHWEST
  DETROIT, and SIERRA CLUB,
             Petitioners-Appellants,
                                                                    SC: 162943
  v                                                                 COA: 350032
                                                                    Wayne CC: 14-008887-AA
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY and DAN WYANT,
            Respondents-Appellees,
  and

  CLEVELAND-CLIFFS STEEL CORPORATION,
  formerly known as AK STEEL CORPORATION,
              Appellee.
  __________________________________________/

          On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorney Adam P. Hall to appear and practice in this case under MCR 8.126(A) is
  GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  May 19, 2021

                                                                              Clerk